DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.JP2021-048877, filed on 03/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, and 9-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2013/0326148), hereinafter Fang in view of Linkewitsch (US 2014/0379960), hereinafter Linkewitsch, and further in view of Frost et al. (US 8,943,263), hereinafter Frost.
Regarding claims 1 and 10, taking claim 1 as exemplary, Chou teaches a memory controller connectable to a semiconductor memory having a plurality of memory areas (Fang, [0049], Computer system 810 may include a storage subsystem 824 including a memory 828 including a plurality of pages, and a memory controller 814 coupled to at least the memory 828), the memory controller comprising: 
a counter circuit configured to count a degree of wear for each of a plurality of memory areas based on a memory operation being addressed to a memory area in the plurality of memory areas (Fang, [0021], Counters 144 calculate use counts of physical pages in the memory. The use counts for the physical pages may be write counts or erase counts; [0033], The use count in an entry for a page may be incremented on an erase of data or a write of data in the page; [0052], The memory controller 814 includes logic to maintain use counts for in-use pages); and 
a control circuit (Fang, [0073], The apparatus may further include a data processor, wherein the memory controller includes logic on the data processor) configured to: 
set a rate for wear leveling to be performed on the plurality of memory areas based on a total number of memory operations performed thereon, and 
select whether to perform wear leveling on each of the memory areas based on:
 the set rate, 
the degree of wear counted for the memory area, 
a first threshold for the degree of wear (Fang, [0027]; [0034], the last in-use page 329 z can have a high use count, and therefore be considered a hot page. Upon a triggering event, such as being subject of a read or write access, this high use count can be detected. Swapping hot pages includes moving data in hot pages maintained by the in-use list 320 to younger pages maintained by the free list 310. If the last in-use page 329 z satisfies a hot swap condition, such as a threshold relative use count, then the wear leveling algorithm can swap the data in the last in-use page 329 z to a lead free page 311 a in a low free bucket 311; [0052]), and 
a second threshold for the degree of wear, the second threshold being greater than the first threshold.  
Chou does not explicitly teach set a rate for wear leveling to be performed on the plurality of memory areas based on a total number of memory operations performed thereon and select whether to perform wear leveling on each of the memory areas based on the set rate and a second threshold for the degree of wear, the second threshold being greater than the first threshold, as claimed.
However, the combination of Fang in view of Linkewitsch teaches set a rate for wear leveling to be performed on the plurality of memory areas based on a total number of memory operations performed thereon and select whether to perform wear leveling on each of the memory areas based on the set rate  (Linkewitsch, [0104], The cumulative number of access transactions may be temporally cumulative in some embodiments. The determining may include, for example, comparing a ratio to a pre-determined value, the ratio including a cumulative number of wear-leveling operations performed for the memory device relative to a cumulative number of write transactions received for the memory device. A wear-leveling operation may be performed if the ratio deviates from the pre-determined value).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate teachings of Linkewitsch to trigger a wear-leveling operation also based on a pre-determined ratio of accumulated wear-leveling operations relative to a number of accumulated normal write transactions. A person of ordinary skill in the art would have been motivated to combine the teachings of Fang with Linkewitsch because it improves efficiency of the storage system disclosed in Fang by minimizing energy overhead from performing wear-leveling operations (Linkewitsch, [0049]).
The combination of Fang does not explicitly teach select whether to perform wear leveling on each of the memory areas based on a second threshold for the degree of wear, as claimed.
However, the combination of Fang in view of Frost teaches select whether to perform wear leveling on each of the memory areas based on a second threshold for the degree of wear (Frost, Claim 15, (ii) if the count is at or above the first predetermined threshold but below the second predetermined threshold … (b) moving the data stored at the corresponding physical address to a new physical address in a different erase group).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang to incorporate teachings of Frost to move data stored in a first physical location (i.e. page) to a second physical location when the access count of the first physical location exceeds a first threshold but below a second threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Fang with Frost because it improves efficiency and reliability of the storage system disclosed in the combination of Fang by providing different precaution steps based on the access counts of storage areas (claim 15).
Claim 10 has similar limitations as claim 1 and is rejected for the similar reasons. In addition, regarding claim 10, Fang further teaches a memory system, comprising: a semiconductor memory including a plurality of memory areas (Fang, [0049], a storage subsystem 824 including a memory 828 including a plurality of pages, and a memory controller 814 coupled to at least the memory 828); and a memory controller according to claim 1.
Regarding claim 2, the combination of Fang teaches all the features with respect to claim 1 as outlined above. The combination of Fang further teaches the memory controller according to claim 1, wherein each of the memory areas is a page that is a unit for performing wear leveling (Fang, [0021], [0027], [0034], FIG. 4 illustrates dynamic wear leveling for swapping hot pages).  
Regarding claim 3, the combination of Fang teaches all the features with respect to claim 1 as outlined above. The combination of Fang further teaches the memory controller according to claim 1, wherein wear leveling is performed only when the degree of wear of the memory area is the first threshold or more but less than the second threshold (Frost, Claim 15, (ii) if the count is at or above the first predetermined threshold but below the second predetermined threshold … (b) moving the data stored at the corresponding physical address to a new physical address in a different erase group).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang to incorporate teachings of Frost to move data stored in a first physical location (i.e. page) to a second physical location when the access count of the first physical location exceeds a first threshold but below a second threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Fang with Frost because it improves efficiency and reliability of the storage system disclosed in the combination of Fang by providing different precaution steps based on the access counts of storage areas (Frost, claim 15).
Regarding claim 4, the combination of Fang teaches all the features with respect to claim 3 as outlined above. The combination of Fang further teaches the memory controller according to claim 3, wherein wear leveling is performed when the rate is equal to or less than a third threshold (Fang, [0037], [0052]).  
Regarding claim 5, the combination of Fang teaches all the features with respect to claim 1 as outlined above. The combination of Fang further teach the memory controller according to claim 1, wherein the semiconductor memory is a phase change memory (Fang, [0051], The memory 828 may include phase change memory materials), a resistive random access memory, or a magnetoresistive random access memory.  
Regarding claim 6, the combination of Fang teaches all the features with respect to claim 1 as outlined above. The combination of Fang further teaches the memory controller according to claim 1, wherein the memory operation is a read operation or a write operation (Fang, [0033], The use count in an entry for a page may be incremented on an erase of data or a write of data in the page; [0034], Upon a triggering event, such as being subject of a read or write access).  
Regarding claim 7, the combination of Fang teaches all the features with respect to claim 1 as outlined above. The combination of Fang further teaches the memory controller according to claim 1, wherein the degree of wear is counted based on at least one of read operations and write operations performed on each of the memory areas (Fang, [0033], The use count in an entry for a page may be incremented on an erase of data or a write of data in the page).  
Regarding claim 9, the combination of Fang teaches all the features with respect to claim 1 as outlined above. The combination of Fang further teaches the memory controller according to claim 1, further comprising: a wear leveling control circuit configured to perform wear leveling on each of the memory areas when the control circuit determines to perform wear leveling on the memory area (Fang, [0027], [0034]).  
Regarding claims 11 and 15, taking claim 11 as exemplary, Fang teaches a memory controller connectable to a semiconductor memory including a plurality of memory areas (Fang, [0049], Computer system 810 may include a storage subsystem 824 including a memory 828 including a plurality of pages, and a memory controller 814 coupled to at least the memory 828), the memory controller comprising: 
a counter circuit configured to count a degree of wear for each of a plurality of memory areas based on a memory operation being addressed to a memory area in the plurality of memory areas (Fang, [0021], Counters 144 calculate use counts of physical pages in the memory. The use counts for the physical pages may be write counts or erase counts; [0033], The use count in an entry for a page may be incremented on an erase of data or a write of data in the page; [0052], The memory controller 814 includes logic to maintain use counts for in-use pages); and 
a control circuit (Fang, [0073], The apparatus may further include a data processor, wherein the memory controller includes logic on the data processor) configured to: 
determine a number of scheduled commands to be performed on the plurality of memory areas, and 
select whether to perform wear leveling on each of the memory areas based on:
 the determined number of scheduled commands, 
the degree of wear counted for the memory area, 
a first threshold for the degree of wear (Fang, [0027]; [0034], the last in-use page 329 z can have a high use count, and therefore be considered a hot page. Upon a triggering event, such as being subject of a read or write access, this high use count can be detected. Swapping hot pages includes moving data in hot pages maintained by the in-use list 320 to younger pages maintained by the free list 310. If the last in-use page 329 z satisfies a hot swap condition, such as a threshold relative use count, then the wear leveling algorithm can swap the data in the last in-use page 329 z to a lead free page 311 a in a low free bucket 311; [0052), and 
a second threshold for the degree of wear, which is greater than the first threshold.  
Chou does not explicitly teach determine a number of scheduled commands to be performed on the plurality of memory areas and select whether to perform wear leveling on each of the memory areas based on the determined number of scheduled commands and a second threshold for the degree of wear, the second threshold being greater than the first threshold, as claimed.
However, Chou in view of Linkewitsch teaches determine a number of scheduled commands to be performed on the plurality of memory areas and select whether to perform wear leveling on each of the memory areas based on the determined number of scheduled commands (Linkewitsch, [0016], determining that a wear-leveling operation is to be performed based on a cumulative number of access transactions to the memory device, the cumulative number of access transactions including the one or more incoming access transactions;  [0104]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate teachings of Linkewitsch to trigger a wear-leveling operation also based on the cumulative number of access transactions which includes the number of incoming access transactions. A person of ordinary skill in the art would have been motivated to combine the teachings of Fang with Linkewitsch because it improves efficiency of the storage system disclosed in Fang by minimizing energy overhead from performing wear-leveling operations (Linkewitsch, [0049]).
The combination of Fang does not explicitly teach select whether to perform wear leveling on each of the memory areas based on a second threshold for the degree of wear, as claimed.
However, the combination of Fang in view of Frost teaches select whether to perform wear leveling on each of the memory areas based on a second threshold for the degree of wear (Frost, Claim 15, (ii) if the count is at or above the first predetermined threshold but below the second predetermined threshold … (b) moving the data stored at the corresponding physical address to a new physical address in a different erase group).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang to incorporate teachings of Frost to move data stored in a first physical location (i.e. page) to a second physical location when the access count of the first physical location exceeds a first threshold but below a second threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Fang with Frost because it improves efficiency and reliability of the storage system disclosed in the combination of Fang by providing different precaution steps based on the access counts of storage areas (claim 15).
Claim 15 has similar limitations as claim 11 and is rejected for the similar reasons. In addition, regarding claim 15, Fang further teaches a memory system, comprising: a semiconductor memory including a plurality of memory areas (Fang, [0049], a storage subsystem 824 including a memory 828 including a plurality of pages, and a memory controller 814 coupled to at least the memory 828); and a memory controller according to claim 11.
Regarding claim 12, the combination of Fang teaches all the features with respect to claim 11 as outlined above. The combination of Fang further teaches the memory controller according to claim 11, wherein each of the memory areas is a page that is a unit for performing wear leveling (Fang, [0021], [0027], [0034], FIG. 4 illustrates dynamic wear leveling for swapping hot pages).  
Regarding claim 13, the combination of Fang teaches all the features with respect to claim 11 as outlined above. The combination of Fang further teaches the memory controller according to claim 11, wherein the wear leveling is performed on the memory areas only when the degree of wear for the memory area the first threshold or more but less than the second threshold (Frost, Claim 15, (ii) if the count is at or above the first predetermined threshold but below the second predetermined threshold … (b) moving the data stored at the corresponding physical address to a new physical address in a different erase group).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang to incorporate teachings of Frost to move data stored in a first physical location (i.e. page) to a second physical location when the access count of the first physical location exceeds a first threshold but below a second threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Fang with Frost because it improves efficiency and reliability of the storage system disclosed in the combination of Fang by providing different precaution steps based on the access counts of storage areas (Frost, claim 15).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fang, Linkewitsch, and Frost as applied to claim 13 above, and further in view of Tang et al. (US 9,710,176), hereinafter Tang.
Regarding claim 8, the combination of Fang teaches all the features with respect to claim 1 as outlined above. The combination of Fang does not explicitly teach the memory controller according to claim 1, wherein the rate is calculated every time the degree of wear changes, as claimed.
However, the combination of Fang in view of Tang teaches the memory controller according to claim 1, wherein the rate is calculated every time the degree of wear changes (Tang, Col.7, lines, 4-22; Col.8, lines 31-44).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang to incorporate teachings of Tang to dynamically adjust wear-leveling frequency in response to a count of program/erasure cycle change. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Fang with Tang because it improves efficiency of the storage system disclosed in the combination of Fang by keeping the program/erasure cycle spread tight to ensure memory blocks wear out evenly which increases storage device life (Tang, Col.8, lines 6-22).    

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fang, Linkewitsch, and Frost as applied to claim 13 above, and further in view of Seok (US 2021/0263852), hereinafter Seok.
Regarding claim 14, the combination of Fang teaches all the features with respect to claim 13 as outlined above. The combination of Fang does not explicitly teach the memory controller according to claim 13, wherein the wear leveling is performed on the memory areas only when the determined number of scheduled commands is equal to or less than a fourth threshold, as claimed.
However, the combination of Fang in view of Seok teaches the memory controller according to claim 13, wherein the wear leveling is performed on the memory areas only when the determined number of scheduled commands is equal to or less than a fourth threshold (Seok, [0179], when the number of program-erase operations N.sub.EW is less than the third reference value R3 (e.g., in the case of “Yes”), the probability that the corresponding memory block will be determined to be the target of the wear leveling operation in near time (e.g., a predetermined future time window) is relatively high.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang to incorporate teachings of Seok to determine a storage unit to have a high probability of performing a wear leveling operation when the number of program-erase operations is less than a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Fang with Seok because it improves reliability of the storage system disclosed in Fang by performing wear leveling on storage devices when needed.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2013/0326148), hereinafter Fang in view of Gunnam (US 2022/0075717, 63/075462), hereinafter Gunnam, and further in view of Frost et al. (US 8,943,263), hereinafter Frost.
Regarding claim 16, Fang teaches a memory controller connectable to a semiconductor memory including a plurality of memory areas (Fang, [0049], Computer system 810 may include a storage subsystem 824 including a memory 828 including a plurality of pages, and a memory controller 814 coupled to at least the memory 828), the memory controller comprising: 
a counter circuit configured to count a degree of wear for each of a plurality of memory areas based on a memory operation being addressed to a memory area in the plurality of memory areas (Fang, [0021], Counters 144 calculate use counts of physical pages in the memory. The use counts for the physical pages may be write counts or erase counts; [0033], The use count in an entry for a page may be incremented on an erase of data or a write of data in the page; [0052], The memory controller 814 includes logic to maintain use counts for in-use pages); and 
a control circuit (Fang, [0073], The apparatus may further include a data processor, wherein the memory controller includes logic on the data processor) configured to: 
acquire a randomly generated number, and 
select whether to perform wear leveling on each of the memory areas based on: 
the randomly generated number, the degree of wear counted for the memory area, a first threshold for the degree of wear (Fang, [0027]; [0034], the last in-use page 329 z can have a high use count, and therefore be considered a hot page. Upon a triggering event, such as being subject of a read or write access, this high use count can be detected. Swapping hot pages includes moving data in hot pages maintained by the in-use list 320 to younger pages maintained by the free list 310. If the last in-use page 329 z satisfies a hot swap condition, such as a threshold relative use count, then the wear leveling algorithm can swap the data in the last in-use page 329 z to a lead free page 311 a in a low free bucket 311; [0052]), and a second threshold for the degree of wear, which is greater than the first threshold.  
Fang does not explicitly teach acquire a randomly generated number and select whether to perform wear leveling on each of the memory areas based on the randomly generated number and a second threshold for the degree of wear, the second threshold being greater than the first threshold, as claimed.
However, Fang in view of Gunnam  teaches acquire a randomly generated number (Gunnam, [0102], The random number generator 324 may comprise a uniform random number generator (URNG) and a comparator; [0103], the URNG may generate a 14-bit pseudo-random number);
select whether to perform wear leveling on each of the memory areas based on: 
the randomly generated number (Gunnam, [0103],  the URNG may generate a 14-bit pseudo-random number between 0 and 16383 and the comparator may signal an LBA/PBA swap operation if a random number generated by the URNG is equal to or less than 164).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate teachings of Gunnam to include a pseudo-random number generator and trigger a wear leveling on storage areas also based on the random number generated. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Fang with Gunnam because it improves efficiency of the system disclosed in the combination of Fang by determining  when to perform an LBA/PBA swap operation without any input, communication, or interaction with a system level driver or application (Gunnam, [0105]).
The combination of Fang does not explicitly teach select whether to perform wear leveling on each of the memory areas based on a second threshold for the degree of wear, as claimed.
However, the combination of Fang in view of Frost teaches select whether to perform wear leveling on each of the memory areas based on a second threshold for the degree of wear (Frost, Claim 15, (ii) if the count is at or above the first predetermined threshold but below the second predetermined threshold … (b) moving the data stored at the corresponding physical address to a new physical address in a different erase group).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang to incorporate teachings of Frost to move data stored in a first physical location (i.e. page) to a second physical location when the access count of the first physical location exceeds a first threshold but below a second threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Fang with Frost because it improves efficiency and reliability of the storage system disclosed in the combination of Fang by providing different precaution steps based on the access counts of storage areas (Frost, claim 15).
Regarding claim 17, the combination of Fang teaches all the features with respect to claim 16 as outlined above. The combination of Fang further teaches the memory controller according to claim 16, wherein each of the memory areas is a page that is a unit for performing wear leveling (Fang, [0021], [0027], [0034], FIG. 4 illustrates dynamic wear leveling for swapping hot pages).  
Regarding claim 18, the combination of Fang teaches all the features with respect to claim 16 as outlined above. The combination of Fang further teaches the memory controller according to claim 16, wherein the wear leveling is performed on the memory area only when the degree of wear for the memory area is the first threshold or more but less than the second threshold (Frost, Claim 15, (ii) if the count is at or above the first predetermined threshold but below the second predetermined threshold … (b) moving the data stored at the corresponding physical address to a new physical address in a different erase group).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang to incorporate teachings of Frost to move data stored in a first physical location (i.e. page) to a second physical location when the access count of the first physical location exceeds a first threshold but below a second threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Fang with Frost because it improves efficiency and reliability of the storage system disclosed in the combination of Fang by providing different precaution steps based on the access counts of storage areas (Frost, claim 15).
Regarding claim 19, the combination of Fang teaches all the features with respect to claim 18 as outlined above. The combination of Fang further teaches the memory controller according to claim 18, wherein the wear leveling is performed only when the randomly generated number is equal to or less than a fifth threshold (Gunnam, [0103], the URNG may generate a 14-bit pseudo-random number between 0 and 16383 and the comparator may signal an LBA/PBA swap operation if a random number generated by the URNG is equal to or less than 164 ).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate teachings of Gunnam to include a pseudo-random number generator and trigger a wear leveling on storage areas also based on the random number generated. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Fang with Gunnam because it improves efficiency of the system disclosed in the combination of Fang by determining  when to perform an LBA/PBA swap operation without any input, communication, or interaction with a system level driver or application (Gunnam, [0105]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fang, Gunnam, and Frost as applied to claim 18 above, and further in view of Chen et al. (US 2010/0023675), hereinafter Chen.
Regarding claim 20, the combination of Fang teaches all the features with respect to claim 18 as outlined above. The combination of Fang does not explicitly teach the memory controller according to claim 18, wherein the wear leveling is performed only when the randomly generated number is equal to or greater than a fifth threshold, as claimed.
However, the combination of Fang in view of Chen teaches the memory controller according to claim 18, wherein the wear leveling is performed only when the randomly generated number is equal to or greater than a fifth threshold (Chen, [0049]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fang to incorporate teachings of Chen to trigger a wear level operation when a randomly generated number serving as a memory erased count of a memory area reaches a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Fang with Chen because it improves efficiency of the storage system disclosed in the combination of Fang by performing effective wear leveling operations in order to prolong a lifespan of the flash memory storage system (Chen, [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Koch et al. (US 2021/0165576) and Oh et al. (US 2020/0159619).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136